Citation Nr: 1138553	
Decision Date: 10/17/11    Archive Date: 10/25/11

DOCKET NO.  08-16 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral shin splints, claimed as stress fractures of bilateral tibias and leg pain below the knees, right ankle condition, first metatarsal fracture, right, first left metatarsal shaft stress, and left heel stress fracture, all to include as secondary to overuse syndrome.

2.  Entitlement to service connection for Achilles tendonitis.

3.  Entitlement to service connection for left shoulder disorder.

4.  Entitlement to service connection for left metacarpal fracture.

5.  Entitlement to service connection for pathologic fracture.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from February 2006 to November 2006.

These matters come before the Board of Veterans' Appeals ("Board") on appeal from an August 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in St. Louis, Missouri, which denied the aforementioned claims.

The appeal is REMANDED to the RO via the Appeals Management Center ("AMC") in Washington, DC.  VA will notify the appellant if further action is required on her part.


REMAND

The Veteran contends that she currently suffers from bilateral shin splits with complications, bilateral Achilles tendonitis, a left shoulder disorder, a left metacarpal fracture and a pathologic fracture, all as the result of active duty service.  After a thorough review of the claims folder, the Board has determined that additional development is necessary prior to the adjudication of the claims.

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

In July 2007, the Veteran was afforded a VA compensation and pension  examination.  Review of the examination report, however, reveals inconsistencies in the examiner's findings.  Significantly, despite noting that the Veteran only had the claimed conditions "by history without radiographic evidence," the examiner went on to state that there were effects of the conditions on the Veteran's usual daily activities.  Moreover, the RO failed to request (and the examiner did not provide) an opinion regarding whether any conditions diagnosed during the examination had been caused by, or were otherwise related to the Veteran's active service.

In this regard, the Unites States Court of Appeals for Veterans Claims has held that, once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must be adequate, or, at a minimum, VA must notify the claimant as to why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (when the medical evidence of record is insufficient, in the opinion of the Board, or of doubtful weight or credibility, the Board may supplement the record by seeking an advisory opinion, ordering a medical examination or citing recognized medical treatises that clearly support its ultimate conclusions); 38 U.S.C.A. § 5103A(d)(1) (West 2002); 
38 C.F.R. § 3.159(c)(4) (2011) (VA has an affirmative duty to obtain an examination of the claimant if the evidence of record does not contain adequate evidence to decide a claim).  

In light of the foregoing, the Board finds that a new VA examination should be obtained to determine whether the Veteran currently has (or ever had during the pendency of her claim) any of the disorders for which she claims entitlement to service connection.  

In addition, it appears that the most recent VA treatment reports of record are dated May 2009.  Where VA has constructive or actual knowledge of the availability of pertinent reports in its possession, an attempt to obtain those reports must be made.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that documents which were not actually before the adjudicators but had been generated by VA employees or submitted to VA by the claimant were, "in contemplation of law, before the Secretary and the Board and should be included in the record.").  As records in the possession of VA are deemed to be constructively of record, while the case is in REMAND status, an attempt should be made to obtain any reports of treatment for the Veteran's claimed disabilities since May 2009.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all available VA treatment records identified by the Veteran pertaining to his claimed disabilities since May 2009 and associate with the claims folder.  Any negative response must also be noted in the claims folder.

2.  Following completion of the above, schedule the Veteran for an examination with an appropriate, qualified examiner to determine the nature, approximate onset date and/or etiology of any of the Veteran's claimed disabilities (to include bilateral shin splits with complications, bilateral Achilles tendonitis, a left shoulder disorder, a left metacarpal fracture and a pathologic fracture).  The claims folder must be provided to the examiner in connection with the examination, and the examiner must state that the claims folder has been reviewed.  Any tests deemed necessary should be conducted, and the claims folder must be provided to the examiner for review in conjunction with the examination.  The examiner should elicit a complete history of the Veteran's previous claimed injuries and symptomatology  (both prior to, during and after periods of active military service) and note that, in addition to the medical evidence of record, the Veteran's personal statements have been considered.  

a.)  For any and all conditions diagnosed on examination, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that such disorder had its onset during service or is related to any incident of service.  With specific regard to the Veteran's claim of entitlement to service connection for a pathologic fracture, the examiner should note the claimed location of such fracture (if such is found on examination) and the underlying pathology responsible for the fracture.  Any and all opinions must be accompanied by a complete rationale.

b.) It would be helpful if the examiner would use the following language, as appropriate: "more likely than not," (meaning likelihood greater than 50%); "at least as likely as not," (meaning likelihood of at least 50%); or "less likely than not" or "unlikely" (meaning there is less than 50% likelihood).

c.) The clinician is also advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship; "less likely" weighs against the claim.

d.) If the examiner finds that it is impossible to provide the requested opinions without resort to speculation, it should be so stated.  In that case, the examiner must specifically support this conclusion with a detailed medical explanation that takes into consideration all of the pertinent evidence of record (including the Veteran's self-reported history).
	
3.  Thereafter, review the claims folder to ensure that the foregoing requested development has been completed and readjudicate the claims.  If any benefit sought on appeal is not granted, the Veteran and her representative should be provided with a Supplemental Statement of the Case and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

